DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed January 12, 2022.  Claims 1-3, 5-24 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-3, 5-24, it is unclear where the disclosure originally describes “wherein the angle of the first panel and the second panel corresponds to a low angle stow in response to the sensor detecting a wind direction parallel to the first axis and a higher angle stow in response to the sensor detecting the wind direction as perpendicular to the first axis.”  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Au (U.S. Patent 10,601,364) in view of Hudson et al. (U.S. Patent Application Publication 2020/0076355).
Regarding claims 1-3, 5, 6, 14-18, Au discloses (Figs. and claim 1) a method and a solar tracker system, comprising: a first tracker (100-1) that directs a first photovoltaic panel (panel, not labeled) having a first planar surface, the first tracker fixedly attached to and mounted on a first base (base, not labeled); a first actuator (drive device 220) configured to adjust a specific angular position of the first photovoltaic panel relative to the first base about a first axis; and a first controller (300; “controller”) communicatively coupled to the first actuator, the first controller configured to cause the first actuator to position (S610) the first photovoltaic panel relative to a direction (“direction of wind”) of a given incoming wind flow experienced by the first photovoltaic panel, wherein the first planar surface of the first photovoltaic panel is angled toward (Fig. 5) the given incoming (windward) wind flow; the angle being a high angle when the wind is perpendicular to the first axis.  Au further disclose (S610) positioning based in response to a wind speed exceeding a first predetermined threshold (fir or second range).  The manner in which the positions are selected of claim 6 does not structurally limit the claim.  Au further disclose (claim 1) a first sensor (“determine.. direction of wind”) to detect a wind direction.  Au also disclose (Fig. 1) a set of preconfigured positions that are consecutive incremental positions about the first axis that corresponds to the incoming wind flow.  Au also discloses a low or 
Regarding claims 7-13, Au discloses (Figs. and claim 1) a solar tracker system, comprising: an array of trackers (100-1, 100-2, 100-8) directing photovoltaic panels configured to have a variable angular position about a first axis, wherein at a first panel and a second panel of the array of photovoltaic panels are positioned independent of one another; and a controller (300; “controller”) configured to receive wind data from an array of sensors (“determine a strength and direction of wind”), the wind data indicating a direction of incoming wind flow, the controller further configured to generate instructions to cause the first panel and the second panel to set a stow position relative (Figs. 5, 6) to the direction of the incoming wind flow, wherein a planar surface of the first panel and the second panel respectively are angled based on the wind flow as experienced by each; the angle being a high angle when the wind is perpendicular to the first axis.  The positions of the arrays (100-1, 100-2) are based on the winds experienced by each respective array or each respective position as claimed.  Au further disclose (S610) positioning based in response to a wind speed exceeding a first predetermined threshold (fir or second range).  Au also disclose (Fig. 1) a set of preconfigured positions that are consecutive incremental positions about the first axis that corresponds to the incoming wind flow.  Au also discloses a low or  horizontal angle position (104’).  Au does not specifically disclose the condition of the incoming wind being parallel to the first axis.  Hudson et al. teach ([0027]) wind generates very little force in the north-south direction, parallel to the axis.  Thus, 
Regarding claims 19-24, Au discloses (Figs. and claim 1) a method of positioning an array of photovoltaic panels (100-1, 100-2, 100-8) comprising: receiving, by a controller (300; “controller”) communicatively coupled with a set of respective actuators (drive device 220) corresponding to a first panel and a second panel of the array of photovoltaic panels, wind data indicating a direction (“direction of wind”) of an incoming wind flow experienced by the first panel and second panel; and in response to said receiving, generating a control signal, by the controller that directs the set of respective actuators to position the first panel and the second panel relative (Figs. 5 and 6) to the direction of the incoming wind flow, wherein the first panel and the second panel are positioned independent of one another and a planar surface of the first panel and the second panel respectively are angled based on the wind flow as experienced by each; the angle being a high angle when the wind is perpendicular to the first axis.  The positions of the arrays (100-1, 100-2) are based on the winds experienced by each respective array as claimed.  Au further disclose (S610) positioning based in response to a wind speed exceeding a first predetermined threshold (fir or second range).  Au also disclose (Fig. 1) a set of preconfigured positions that are consecutive incremental positions about the first axis that corresponds to the incoming wind flow.  Au also discloses a low or horizontal angle position (104’).  Au does not specifically disclose the condition of the incoming wind being parallel to the first axis.  Hudson et al. teach ([0027]) wind generates very little force in the north-south direction, parallel to the axis.  Thus, one of ordinary skill would recognize that the panel may be horizontally positioned, since very little force is generated by the wind in a parallel direction.  It would have been obvious to a person of ordinary skill in the art before the time of the effective .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878